    Case: 1:18-cv-04755 Document #: 58 Filed: 10/29/18 Page 1 of 3 PageID #:231




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

HELLY HANSEN AS, a Norway limited
company,
                                                       Case No. 1:18-cv-04755
                                    Plaintiff,

       v.
                                                       Honorable Thomas M. Durkin
OFF-WHITE LLC, an Illinois limited liability
company,

                                  Defendant.


                                     NOTICE OF MOTION

       PLEASE TAKE NOTICE that on November 1, 2018, at 9:00 a.m., or as soon thereafter

as counsel may be heard, counsel for Plaintiff Helly Hansen AS shall appear before the

Honorable Judge Thomas M. Durkin or any Judge sitting in his stead, in Room 1441 of

the Everett McKinley Dirksen Building, 219 South Dearborn Street, Chicago, Illinois, and

present its Motion to Compel Defendant to Produce ESI Pursuant to the Court’s Mandatory

Initial Discovery Pilot Project Standing Order in the above-captioned case.


Dated this 29th day of October, 2018.
                                                 Respectfully submitted,
                                                 K&L GATES LLP

                                                 By: /s/ Pam K. Jacobson
                                                 Pam K. Jacobson, admitted pro hac vice
                                                 Christopher M. Wyant, admitted pro hac vice
                                                 Aaron Millstein, admitted pro hac vice
                                                 Michael W. Meredith, admitted pro hac vice
                                                 K&L GATES LLP
                                                 925 Fourth Avenue, Suite 2900
                                                 Seattle, WA 98104-1158
                                                 Telephone: (206) 623-7580
                                                 Facsimile: (206) 623-7022
                                                 pam.jacobson@klgates.com
                                                 chris.wyant@klgates.com
                                                 aaron.millstein@klgates.com
Case: 1:18-cv-04755 Document #: 58 Filed: 10/29/18 Page 2 of 3 PageID #:232




                                  michael.meredith@klgates.com
                                  Christopher J. Fahy, ISBA # 6286130
                                  K&L GATES LLP
                                  70 West Madison Street, Suite 3100
                                  Chicago, IL 60602-4207
                                  Telephone: (312) 807-4324
                                  Facsimile: (312) 827-8000
                                  christopher.fahy@klgates.com

                                  Attorneys for Plaintiff
                                  Helly Hansen AS
    Case: 1:18-cv-04755 Document #: 58 Filed: 10/29/18 Page 3 of 3 PageID #:233




                                 CERTIFICATE OF SERVICE

I hereby certify that on October 29, 2018, 2018, I electronically filed the foregoing NOTICE OF

MOTION with the Clerk of the Court using the CM/ECF system, which will send notification of

such filing upon all counsel of record.


       DATED this 29th day of October, 2018.

                                                   /s/ Pam K. Jacobson
                                                   Pam K. Jacobson
